DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 5, line 27, “recongnizes” should read “recognizes”.
On page 10, line 16, “correspondting” should read “corresponding”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Independent claim 1 recites the limitations acquiring a brainprint signal to be classified, mapping the brainprint signal to be classified into a vector space, and determining a coefficient vector of the brainprint signal to be classified; acquiring class centers and distance thresholds of respective existing classes in the vector space, wherein each of the existing classes corresponds to a brainprint signal set; and determining, according to the coefficient vector of the brainprint signal to be classified and the class centers and the distance thresholds of the respective existing classes, the class to which the brainprint signal to be classified belongs. The function of the method, under its broadest reasonable interpretation, is a process that covers performance of the limitation in the mind. All of these limitation are directed toward a judicial exception of a mental process. There is nothing preventing these steps from being performed in the mind. Accordingly, claim 1 is an abstract idea.

Dependent claims 2-13 only introduce further mental processes, and thus do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 14 recites the limitation a terminal device comprising a memory, a processor, and a computer program stored in the memory and operable in the processor, wherein the processor is configured to execute the computer program to implement steps of the method according to claim 1. The function of the processor, under its broadest reasonable interpretation, is a process that covers performance of the limitation in the mind but for the recitation of generic computer components. All of these limitations are directed toward a judicial exception of a mental process. There is nothing preventing the steps from being performed in the mind. Accordingly, claim 14 is an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements do not amount to significantly more than the judicial exception or provide an inventive concept. For example, the elements of the method can be performed using a generic computer that serves as a tool to perform the respective abstract ideas. Therefore, the elements of the claim do not integrate the judicial exception into a practical application or amount to significantly more than the abstract ideas present. Accordingly, claim 14 is not patent eligible.
Claim 15 recites the limitation a computer readable storage medium with a computer program stored therein, wherein when the computer program is executed by a processor steps of the method according to claim 1 are implemented. The function of the computer program, under its broadest 
This judicial exception is not integrated into a practical application because the additional elements do not amount to significantly more than the judicial exception or provide an inventive concept. For example, the elements of the method can be performed using a generic computer that serves as a tool to perform the respective abstract ideas. Therefore, the elements of the claim do not integrate the judicial exception into a practical application or amount to significantly more than the abstract ideas present. Accordingly, claim 15 is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Principe (US 2016/0242690).
	Regarding claim 1, Principe discloses a brainprint signal recognition method, comprising (Background, "Electrocorticograms and/or electroencephalograms are used by physicians to monitor brainwave activity for medical evaluation of a patient"):
	acquiring a brainprint signal to be classified, mapping the brainprint signal to be classified into a vector space, and determining a coefficient vector of the brainprint signal to be classified (Paragraph [0045], "Referring to FIG. 1, shown is an example of a brain state advisory system for determining and displaying the current and predicted brain state referenced to clinically determined states. The brain state is determined through patient-specific signal processing and mapping functions." & Paragraph [0400], "With vector-valued data each individual metric is defined over a vector space. Using a weighted combination of these metrics we can form strictly spatial or temporal weightings for multivariate time series." & Paragraph [0329] "The alignment that maximizes the norm of the subspace coefficient vector, and minimizes the reconstruction cost, is found via:  τ*=argmaxτ|<u,Tτg>|”);
acquiring class centers and distance thresholds of respective existing classes in the vector space, wherein each of the existing classes corresponds to a brainprint signal set (Paragraph [0399], "Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class…Metric learning can improve the classification performance by adjusting the importance of individual features for the task, and these weights can be used to highlight the features or dimensions relevant for the objective." & Paragraph [0149] "The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used."); and
determining, according to the coefficient vector of the brainprint signal to be classified and the class centers and the distance thresholds of the respective existing classes, the class to which the brainprint signal to be classified belongs (Paragraph [0399], "Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class." & Paragraph [0149], "For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used" & Euclidean distance is used to determine the similarities between classes and the data in order to classify the data. The threshold distance is used for the same purpose. Thus, the prior art’s “Euclidean distance” teaches the claimed language of “threshold distance”).

Regarding claim 9, Principe discloses the brainprint signal recognition method according to claim 1, wherein before the step of acquiring a brainprint signal to be classified and determining a coefficient vector of the brainprint signal to be classified in the vector space, the method further comprises (Paragraphs [0148] and [0149], "Clustering can be described as the unsupervised partitioning of the indices of the observation vectors into a finite number of classes such that some form of similarity is maximized among vectors assigned to a given class and/or the dissimilarity between vectors of different classes is maximized. For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used"): 
acquiring brainprint signal sets corresponding to the respective existing classes and establishing the vector space, wherein each of the brainprint signal sets includes at least one brainprint signal sample (Paragraph [0045], "Referring to FIG. 1, shown is an example of a brain state advisory system for determining and displaying the current and predicted brain state referenced to clinically determined states. The brain state is determined through patient-specific signal processing and mapping functions." & Paragraph [0400], "With vector-valued data each individual metric is defined over ; 
mapping brainprint signal samples corresponding to the respective existing classes into the vector space and obtaining coefficient vectors corresponding to the respective brainprint signal samples (Paragraph [0400], "With vector-valued data each individual metric is defined over a vector space. Using a weighted combination of these metrics we can form strictly spatial or temporal weightings for multivariate time series" & Paragraph [0329], “The alignment that maximizes the norm of the subspace coefficient vector, and minimizes the reconstruction cost, is found via:  τ*=argmaxτ|<u,Tτg>|”); and 
determining the class centers and the distance thresholds of the respective existing classes according to the coefficient vectors of the brainprint signal samples corresponding to the respective existing classes (Paragraph [0399], "Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class" & Paragraphs [0148] and [0149] "Clustering can be described as the unsupervised partitioning of the indices of the observation vectors into a finite number of classes such that some form of similarity is maximized among vectors assigned to a given class and/or the dissimilarity between vectors of different classes is maximized. For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used.").

Regarding claim 10, Principe discloses the brainprint signal recognition method according to claim 9, wherein the class center of any of the existing classes is an operation result of the coefficient vectors of the respective brain signal samples corresponding to the any of the existing classes .

Regarding claim 11, Principe discloses the brainprint signal recognition method according to claim 9, wherein the class center of any of the existing classes is a vector with the smallest average distance to the coefficient vectors of the respective brain signal samples corresponding to the any of the existing classes in the vector space (Paragraphs [0148] and [0149], "Clustering can be described as the unsupervised partitioning of the indices of the observation vectors into a finite number of classes such that some form of similarity is maximized among vectors assigned to a given class and/or the dissimilarity between vectors of different classes is maximized. For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used” & Maximizing similarity among vectors is equivalent to obtaining the smallest average distance to the coefficient vectors).

Regarding claim 12, Principe discloses the brainprint signal recognition method according to claim 9, wherein the step of determining the class centers and the distance thresholds of the respective existing classes according to the coefficient vectors of the brainprint signal samples corresponding to the respective existing classes comprises (Paragraph [0399], "Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class." & Paragraph [0149], "For the case of : 
determining the class centers of the respective existing classes according to the coefficient vectors of the brainprint signal samples corresponding to the respective existing classes (Paragraph [0149], "For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class”);
calculating third distance values between the class centers of the respective existing classes (Paragraph [0149], "For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used"); and
determining the distance thresholds of the respective existing classes according to the third distance values (Paragraphs [0148] and [0149], "Clustering can be described as the unsupervised partitioning of the indices of the observation vectors into a finite number of classes such that some form of similarity is maximized among vectors assigned to a given class and/or the dissimilarity between vectors of different classes is maximized. For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used").

Regarding claim 14, Principe discloses a terminal device comprising a memory, a processor, and a computer program stored in the memory and operable in the processor, wherein the processor is configured to execute the computer program to implement steps of the method according to claim 1 (Paragraph [0492], "With reference to FIG. 53, shown is a schematic block diagram of a computing device 300 according to various embodiments of the present disclosure. The computing device 300 .

Regarding claim 15, Principe discloses a computer readable storage medium with a computer program stored therein, wherein when the computer program is executed by a processor steps of the method according to claim 1 are implemented (Paragraph [0495], "An executable program may be stored in any portion or component of the memory 306 including, for example, random access memory (RAM), read-only memory (ROM), hard drive, solid-state drive, USB flash drive, memory card, optical disc such as compact disc (CD) or digital versatile disc (DVD), floppy disk, magnetic tape, or other memory components").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatenable over Principe in view of Tietzen (US 2017/0278125)
	Regarding claim 2, Principe discloses the brainprint signal recognition method according to claim 1, wherein the step of determining, according to the coefficient vector of the brainprint signal to be classified and the class centers and the distance thresholds of the respective existing classes, the class to which the brainprint signal to be classified belongs comprises (Paragraph [0399], "Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class." & Paragraph [0149], "For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used"): respectively calculating first distance values between the coefficient vector of the brainprint signal to be classified and the class centers of the respective existing classes, wherein each of the first distance values corresponds to a respective one of the existing classes (Paragraph [0399], "Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class." & Paragraph [0149], "For the case of real valued vectors, a single model ; determining, according to the respective first distance values and the distance thresholds of the corresponding existing classes, whether the brainprint signal to be classified belongs to a class in the existing classes (Paragraph [0399], "Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class." & Paragraph [0149], "For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used").
	Principe does not disclose adding the brainprint signal to be classified into a brainprint signal set corresponding to a first class to obtain an updated brainprint signal set and re-determining a class center of the first class according to the updated brainprint signal set, in the case that the brainprint signal to be classified belongs to a class in the existing class, wherein the first class is the class to which the brainprint signal to be classified belongs.
	However, Tietzen discloses adding the brainprint signal to be classified into a brainprint signal set corresponding to a first class to obtain an updated brainprint signal set and re-determining a class center of the first class according to the updated brainprint signal set, in the case that the brainprint signal to be classified belongs to a class in the existing class, wherein the first class is the class to which the brainprint signal to be classified belongs (Paragraph [0287], "As will be appreciated, a customer's attributes, including behavioural and motivation attributes, may change over time. As such, customer profiler 602 may analyze new data (e.g., data relating to new transactions conducted by the customer or new activity of the customer) as such data becomes available to re-classify the customer into different profile categories if necessary. Upon discovery of a new customer, customer .
	Principe and Tietzen are analogous to the claimed invention because they are in the same field of categorizing data by comparing data between the existing categories and the measured signal. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Principe to incorporate the teachings of Tietzen by adding the brainprint signal to be classified into a brainprint signal set corresponding to a first class to obtain an updated brainprint signal set and re-determining a class center of the first class according to the updated brainprint signal set, in the case that the brainprint signal to be classified belongs to a class in the existing class, wherein the first class is the class to which the brainprint signal to be classified belongs. Re-determining a class center using the new brainprint signal is beneficial because it provides more accurate and reliable data results, as more data can reduce error in the system.
	
	Regarding claim 3, Principe discloses the brainprint signal recognition method according to claim 2, wherein the step of determining, according to the respective first distance values and the distance thresholds of the corresponding existing classes, whether the brainprint signal to be classified belongs to a class in the existing classes comprises (Paragraph [0399], "Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class” teaches the claimed language  “whether the brainprint signal to be classified belongs to a class in the existing classes” & Paragraph [0149], "For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-: 
comparing any of the first distance values with the distance threshold of a respective one of the existing classes (Paragraph [0399], "Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class." & Paragraph [0149], "For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used", where first distance values are the same as Euclidean distance); and 
determining that the brainprint signal to be classified belongs to the existing class corresponding to one of the first distance values in the case that the one of the first distance values is smaller than the distance threshold of a respective one of the existing classes (Paragraph [0361], "For classifiers, both non-parametric and parametric classifiers were used: first nearest neighbor (1NN) and linear discriminant analysis (LDA), respectively. For each, the number of training examples used for fitting the model and training the classifier were adjusted, and performed 20 Monte Carlo divisions the samples into training and testing sets. FIGS. 29A through 29C show nearest-neighbor classifier performance using different features while varying training set size and FIGS. 30A through 30C show linear discriminant analysis classification performance using different features while varying training set size" & Identifying the 1NN allows the computer to categorize the data correctly by choosing the closest category to the data values. Having distance values smaller than the distance threshold is obvious to one skilled in the art as all categories have parameters that need to be met for data to be classified in it.).

	Claims 4-8, and 13 are rejected under 35 U.S.C. 103 as being unpatenable over Principe in view of Psychogenics Inc. (AU 2007237336 A1)
the brainprint signal recognition method according to claim 2, wherein after the step of determining, according to the respective first distance values and the distance thresholds of the corresponding existing classes, whether the brainprint signal to be classified belongs to a class in the existing classes, the method further comprises (Paragraph [0399] "Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class" & Paragraph [0149], "For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used").
	Principe does not disclose creating an added class and determining a class center of the added class according to the coefficient vector of the brainprint signal to be classified in the case that the brainprint signal to be classified does not belong to a class in the existing classes.
	However, Psychogenics discloses creating an added class and determining a class center of the added class according to the coefficient vector of the brainprint signal to be classified in the case that the brainprint signal to be classified does not belong to a class in the existing classes (P. 38, "In certain embodiments, a preferred method can combine both types of learning: a supervised learning of the neural net until it correctly classifies a basic training set but which also utilizes unsupervised learning to further subdivide the trained classes into meaningful sub-classes, or to add completely new sub-classes").
	Principe and Psychogenics are analogous to the claimed invention because they are in the same field of categorizing data by comparing data between the existing categories and the measured signal. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Principe to incorporate the teachings of Psychogenics by creating an added class and determining a class center of the added class according to the coefficient vector of the brainprint signal to be classified in the case that the brainprint signal to be classified does not belong to a class in the existing classes. Creating new classes is beneficial because it results in more granular categorization. With more classes that the patient’s brainprint signal can fall into, the patient’s state of mind can be more accurately categorized.

Regarding claim 5, Principe discloses the brainprint signal recognition method according to claim 4, wherein after the step of determining a class center of the added class according to the coefficient vector of the brainprint signal to be classified, the method further comprises (Paragraph [0399], "Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class"): 
acquiring second distance values between class centers of respective second classes, wherein the second class is a class in the updated classes composed of the added class and the existing classes (Paragraph [0399], “Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class. For instance, kernel machines or nearest-neighbor-based approaches compare novel samples relative to already observed samples but rely on a predefined similarity measure. "); and
determining distance thresholds of the respective second classes according to the second distance values (Paragraphs [0148] and [0149], "Clustering can be described as the unsupervised partitioning of the indices of the observation vectors into a finite number of classes such that some form of similarity is maximized among vectors assigned to a given class and/or the dissimilarity between vectors of different classes is maximized. For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used" .

	Regarding claim 6, Principe discloses the brainprint signal recognition method according to claim 5, wherein the step of determining distance thresholds of the respective second classes according to the second distance values comprises (Paragraph [0399], "Metric learning is used as an intelligent preprocessing for classification methods that depend on a measure of similarity or dissimilarity to determine if two samples are of the same class").
	Principe does not disclose calculating average distances between a class center of any of the second classes and class centers of the other second classes according to the second distance values, wherein each of the second classes corresponds to a respective one of the average distances; taking a value smaller than a first preset threshold as the distance threshold of the any of the second classes in the case that the average distance corresponding to the any of the second classes is less than the first preset threshold; and taking a value greater than a second preset threshold as the distance threshold of the any of the second classes in the case that the average distance corresponding to the any of the second classes is greater than the first preset threshold.
	However, Psychogenics discloses calculating average distances between a class center of any of the second classes and class centers of the other second classes according to the second distance values, wherein each of the second classes corresponds to a respective one of the average distances (P. 65, "States such as locomotion and immobility can be identified by averaging the velocity of the center of the animal over a short time period, and then comparing these average values with empirically chosen thresholds. Other states are identified using rules conditioned on the positions and velocities of 3D anatomical features, the positions of 2D anatomical features, and image pixel values." & Comparing the average values with empirically chosen thresholds is analogous to calculating average distance ; taking a value smaller than a first preset threshold as the distance threshold of the any of the second classes in the case that the average distance corresponding to the any of the second classes is less than the first preset threshold (P. 65, "States such as locomotion and immobility can be identified by averaging the velocity of the center of the animal over a short time period, and then comparing these average values with empirically chosen thresholds. Other states are identified using rules conditioned on the positions and velocities of 3D anatomical features, the positions of 2D anatomical features, and image pixel values"); and taking a value greater than a second preset threshold as the distance threshold of the any of the second classes in the case that the average distance corresponding to the any of the second classes is greater than the first preset threshold (P. 65, "States such as locomotion and immobility can be identified by averaging the velocity of the center of the animal over a short time period, and then comparing these average values with empirically chosen thresholds. Other states are identified using rules conditioned on the positions and velocities of 3D anatomical features, the positions of 2D anatomical features, and image pixel values").
	Principe and Psychogenics are analogous to the claimed invention because they are in the same field of categorizing data by comparing data between the existing categories and the measured signal. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Principe to incorporate the teachings of Psychogenics by adding calculating average distances between a class center of any of the second classes and class centers of the other second classes according to the second distance values, wherein each of the second classes corresponds to a respective one of the average distances; taking a value smaller than a first preset threshold as the distance threshold of the any of the second classes in the case that the average distance corresponding to the any of the second classes is less than the first preset threshold; and taking a value greater than a second preset threshold as the distance threshold of the any of the second classes in the case that the average distance corresponding to the any of the second classes is greater than the first preset threshold. Calculating average distances between class centers is beneficial as it provides more information regarding the classification. Having distance thresholds smaller/greater than a first preset threshold when the average distance is smaller/greater than, respectively, the first present threshold is beneficial so you can have better classification results.

Regarding claim 7, the combination of Principe and Psychogenics discloses the method as claimed in claim 6, wherein the first preset threshold is an average value of the second distance values between the class centers of the respective second classes (Psychogenics, P. 65, "States such as locomotion and immobility can be identified by averaging the velocity of the center of the animal over a short time period, and then comparing these average values with empirically chosen thresholds. Other states are identified using rules conditioned on the positions and velocities of 3D anatomical features, the positions of 2D anatomical features, and image pixel values." The prior art teaches empirically chosen thresholds which could be chosen by an inventor to be an average value of the second distance values between the class centers of the respective second classes. Thus, the claimed language is anticipated by the prior art).
Principe and Psychogenics are analogous to the claimed invention because they are in the same field of categorizing data by comparing data between the existing categories and the measured signal. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Principe to incorporate the teachings of Psychogenics by adding wherein the first preset threshold is an average value of the second distance values between the class centers of the respective second classes. The rationale for having the first preset threshold be an average value is reducing the variance and therefore, having more reliable data.

wherein each of the second classes corresponds to a second preset threshold, and the second preset threshold of the any of the second classes is a product of an average distance corresponding to the any of the second classes and a preset coefficient, wherein the preset coefficient is greater than 0 and less than or equal to 1 (Psychogenics, P. 65, "States such as locomotion and immobility can be identified by averaging the velocity of the center of the animal over a short time period, and then comparing these average values with empirically chosen thresholds. Other states are identified using rules conditioned on the positions and velocities of 3D anatomical features, the positions of 2D anatomical features, and image pixel values." The prior art teaches empirically chosen thresholds which could be chosen by an inventor to be  a product of an average distance corresponding to the any of the second classes and a preset coefficient, wherein the preset coefficient is greater than 0 and less than or equal to 1. Thus, the claimed language is anticipated by the prior art).
Principe and Psychogenics are analogous to the claimed invention because they are in the same field of categorizing data by comparing data between the existing categories and the measured signal. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Principe to incorporate the teachings of Psychogenics by adding wherein each of the second classes corresponds to a second preset threshold, and the second preset threshold of the any of the second classes is a product of an average distance corresponding to the any of the second classes and a preset coefficient, wherein the preset coefficient is greater than 0 and less than or equal to 1. The rationale for having the second preset threshold be an average value is reducing the variance and therefore, having more reliable data. The coefficient provides more degrees of freedom by providing a range of possible values for the threshold.

wherein the step of determining the distance thresholds of the respective existing classes according to the third distance values comprises (Paragraphs [0148] and [0149], "Clustering can be described as the unsupervised partitioning of the indices of the observation vectors into a finite number of classes such that some form of similarity is maximized among vectors assigned to a given class and/or the dissimilarity between vectors of different classes is maximized. For the case of real valued vectors, a single model vector can be used to approximate all vectors assigned to the class. The similarity function used to assign an observation to a class varies, but typically, a shift-invariant measure such as Euclidean distance is used. In alternate embodiments, for vector spaces a gain-invariant measure such as the angle between vectors may be used. In the gain-invariant case, the magnitude is discarded. This can be useful for waveforms, but may not be as useful for neural rate where the magnitude matters"):
	Principe does not disclose calculating average distances between a class center of any of the existing classes and class centers of the other existing classes according to the third distance values, wherein each of the existing classes corresponds to a respective one of the average distances; taking a value smaller than a fourth preset threshold as the distance threshold of the any of the existing classes in the case that the average distance corresponding to the any of the existing classes is less than a third preset threshold; and taking a value greater than the fourth preset threshold as the distance threshold of the any of the existing classes in the case that the average distance corresponding to the any of the existing classes is greater than the third preset threshold.
	However, Psychogenics discloses calculating average distances between a class center of any of the existing classes and class centers of the other existing classes according to the third distance values, wherein each of the existing classes corresponds to a respective one of the average distances; taking a value smaller than a fourth preset threshold as the distance threshold of the any of the existing classes in the case that the average distance corresponding to the any of the existing classes is less than a third preset threshold; and taking a value greater than the fourth preset threshold as the distance threshold of the any of the existing classes in the case that the average distance corresponding to the any of the existing classes is greater than the third preset threshold (P. 65, "States such as locomotion and immobility can be identified by averaging the velocity of the center of the animal over a short time period, and then comparing these average values with empirically chosen thresholds. Other states are identified using rules conditioned on the positions and velocities of 3D anatomical features, the positions of 2D anatomical features, and image pixel values").
	Principe and Psychogenics are analogous to the claimed invention because they are in the same field of categorizing data by comparing data between the existing categories and the measured signal. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Principe to incorporate the teachings of Psychogenics by adding calculating average distances between a class center of any of the existing classes and class centers of the other existing classes according to the third distance values, wherein each of the existing classes corresponds to a respective one of the average distances; taking a value smaller than a fourth preset threshold as the distance threshold of the any of the existing classes in the case that the average distance corresponding to the any of the existing classes is less than a third preset threshold; and taking a value greater than the fourth preset threshold as the distance threshold of the any of the existing classes in the case that the average distance corresponding to the any of the existing classes is greater than the third preset threshold. Calculating average distances between class centers is beneficial as it provides more information regarding the classification. Having distance thresholds smaller/greater than a first preset threshold when the average distance is smaller/greater than, respectively, the first present threshold is beneficial so you can have better classification results.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CC/
Examiner
Art Unit 3791
11/5/2021

/David J. McCrosky/Primary Examiner, Art Unit 3791